   Case 1:18-cv-04921-PGG-KHP Document 117 Filed 04/15/19 Page 1 of 5



                     UNITED STATES DISTRICT COURT
                    SOUTHERN DISTRICT OF NEW YORK

SPARROW FUND MANAGEMENT, LP,           Civil Case No.: 1:18-cv-04921-PGG-KHP

                  Plaintiff,

            v.

MIMEDX GROUP, INC., PARKER H.
“PETE” PETIT and JOHN DOES 1-10,

                  Defendants.



           PLAINTIFF’S MEMORANDUM OF LAW IN SUPPORT OF
              MOTION FOR LEAVE TO AMEND COMPLAINT


                                   BRESSLER, AMERY & ROSS, P.C.
                                   Nikolas S. Komyati, NYB #4298188
                                   nkomyati@bressler.com
                                   Bressler, Amery & Ross, P.C.
                                   17 State Street
                                   New York, NY 10004
                                   Tel: 212-425-9300
                                   Fax: 212-425-9337

                                   HARRIS BERNE CHRISTENSEN LLP
                                   Adam S. Heder, CSB #270946, OSB #151144
                                   adamh@hbclawyers.com
                                   Harris Berne Christensen LLP
                                   15350 SW Sequoia Parkway, Suite 250
                                   Portland, OR 97224
                                   Tel: 503-968-1475
                                   Fax: 503-968-2003
                                   Admitted pro hac vice

                                      Counsel for Plaintiff Sparrow Fund
                                      Management, LP
      Case 1:18-cv-04921-PGG-KHP Document 117 Filed 04/15/19 Page 2 of 5



I.     INTRODUCTION

       Pursuant to this Court’s Order, dated March 31, 2019, and Rule 15(a) of the Federal Rules

of Civil Procedure, Plaintiff Sparrow Fund Management, LP (“Sparrow”) respectfully submits this

brief in support of its motion for leave to file a First Amended Complaint (“FAC”). Sparrow filed

the original complaint in this matter on June 4, 2018. Thereafter, Defendants moved to dismiss

under Rule 12(b) of the Rules of Civil Procedure. The magistrate judge assigned to the case, Judge

Katharine H. Parker, recommended granting the motion to dismiss in part and denying it in part.

She recommended giving Plaintiff leave to amend. Following her Report and Recommendations,

Plaintiff and Defendants both filed objections to that Report with Judge Paul G. Gardephe. On

March 31, 2019, Judge Gardephe filed his Order, adopting Judge Parker’s Report in part, while

also rejecting that portion of it ruling Sparrow’s claims actionable. He dismissed the complaint in

its entirety. But, and most importantly, he granted Sparrow leave to amend, stating specifically

that “Defendants have not pointed to any compelling reason why leave to amend should be

denied,” and that “it is not clear that any amendment would be futile.” The Court stated, “leave is

granted to move to amend.”

       Consistent with that Order, Sparrow submits its proposed FAC, attached hereto as Exhibit 1

and respectfully requests the Court allow filing of that Complaint.

II.    ARGUMENT

       Under Rule 15(a) of the Federal Rules of Civil Procedure, a court “should freely give leave”

to amend a complaint “when justice so requires.” That permissive standard for granting leave to

amend promotes a “strong preference for resolving disputes on the merits.” Williams v. Citigroup

Inc., 659 F.3d 208, 212–13 (2d Cir. 2011) (internal quotation marks and citations omitted). Under

that standard, leave to amend “should ordinarily be granted,” and “it is rare that such leave should




                                                 1
     Case 1:18-cv-04921-PGG-KHP Document 117 Filed 04/15/19 Page 3 of 5



be denied.” Ricciuti v. N.Y.C. Transit Auth., 941 F.2d 119, 123 (2d Cir. 1991). Leave to amend can

be denied only “upon a showing of ‘undue delay, bad faith or dilatory motive on the part of the

movant, repeated failure to cure deficiencies by amendments previously allowed, undue prejudice

to the opposing party by virtue of allowance of the amendment, or futility of amendment.’” Twahir

v. Vill. Care of New York, Inc., No. 10 CIV. 9452, 2011 WL 2893466, at *1 (S.D.N.Y. July 12,

2011) (quoting Foman v. Davis, 371 U.S. 178, 182 (1962)).

       Here, the Court has already stated it does not believe any amendment would be futile and

that it sees no compelling reason to not grant a motion for leave to amend. And Sparrow has not

previously amended. Further, there would be absolutely no prejudice to Defendants. They have

not yet answered the allegations (and thus the case is not yet at issue), and so any amendments

would not hamper Defendants’ ability to defend against the allegations, conduct adequate

discovery into them, or otherwise prepare an adequate defense to them. Sparrow has added no

additional parties and has added only one claim, the claim for malicious prosecution (while

withdrawing another, the claim for civil conspiracy). There is no dispute Sparrow could bring the

claim for malicious prosecution in a separately filed complaint, which would not be subject to

attack on a “motion for leave to amend,” and thus there is no ground for Defendants to oppose the

addition of the new claim now in this context. It is neither untimely nor prejudicial to add in the

current lawsuit. Indeed, in the interests of judicial economy, it makes sense.

       Nor can Defendants argue Sparrow has any manner of bad faith in seeking to amend its

complaint now. Again, both the Magistrate Judge and the District Judge found reason to grant

leave to amend and that there was no reason to deviate from the liberal standard for granting leave

to amend. Sparrow is clearly not proposing this amendment now for some strategic purpose, but




                                                 2
       Case 1:18-cv-04921-PGG-KHP Document 117 Filed 04/15/19 Page 4 of 5



rather in response to the Court’s order and as a result of its claim for malicious prosecution

ripening.

        And finally, the proposed amendment is not futile. The Court has found Sparrow’s

allegations do not rise to the level of defamation, identifying deficiencies in the pleadings. But

Sparrow, as shown by the attached proposed FAC, has pleaded additional consistent facts that

address and correct those deficiencies, while also adding a claim for malicious prosecution. At the

time of filing the original complaint, the claim for malicious prosecution was not yet ripe, as such

claims require a dismissal of the maliciously prosecuted action before the claim can be filed. The

Court dismissed the claims at the center of Sparrow’s malicious prosecution claim after the

original complaint was filed. Thus, the parties have not even briefed (assuming Defendants intend

to do so) and the Court has not even considered Plaintiff’s malicious prosecution claim, thereby

defeating any suggestion that the amendments are futile.

III.    CONCLUSION

        Sparrow respectfully requests the Court grant it leave to amend and allow the attached

Exhibit to be filed as the First Amended Complaint in this matter.

Dated: April 15, 2019.
                                      Respectfully submitted,

                                      BRESSLER, AMERY & ROSS, P.C.
                                      /s/ Nikolas S. Komyati
                                      Nikolas S. Komyati, NYB #4298188
                                      nkomyati@bressler.com
                                      Bressler, Amery & Ross, P.C.
                                      17 State Street
                                      New York, NY 10004
                                      Tel: 212-425-9300 | Fax: 212-425-9337

                                      HARRIS BERNE CHRISTENSEN LLP
                                      /s/ Adam S. Heder
                                      Adam S. Heder, CSB #270946, OSB #151144
                                      adamh@hbclawyers.com



                                                 3
Case 1:18-cv-04921-PGG-KHP Document 117 Filed 04/15/19 Page 5 of 5



                        Harris Berne Christensen LLP
                        15350 SW Sequoia Pkwy, Suite 250
                        Portland, OR 97224
                        Tel: 503-968-1475 | Fax: 503-968-2003
                        Admitted pro hac vice
                        Counsel for Plaintiff Sparrow Fund Management, LP




                                 4
